Citation Nr: 1440547	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-06 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD).  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial increased rating for anxiety disorder and depressive disorder rated as 10 percent disabling for the period prior to January 12, 2012, and as 50 percent disabling thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to March 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

By history, in October 2009, service connection for PTSD was denied.  The Veteran filed notice of disagreement.  In January 2011, the RO granted service connection for anxiety and depression (claimed as PTSD), and assigned a rating of 10 percent, effective March 30, 2009.  The Veteran disagreed with the assigned rating.  In January 2012, the RO granted an increased rating to 50 percent for anxiety disorder and depressive disorder, effective January 12, 2012.  Although a higher rating has been assigned, the matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2012.  A transcript (Tr.) of those proceedings has been associated with the Veteran's claims file. 

In August 2014, the Veteran, via his representative, waived the right to initial RO review of evidence received after the February 2012 statement of the case (SOC).  No additional action in this regard is warranted.  See 38 C.F.R. § 20.1304(c) (2013).  

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence indicates that the Veteran may be unemployable at least in part due to his service-connected anxiety disorder and depressive disorder.  The issue is on appeal before the Board.  

The Veteran's paperless, electronic (Virtual VA) claims file has been considered in the below rendered decision.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision, by January and August 2012 written statements, the Veteran withdrew the issues of entitlement to service connection for PTSD and CAD.

2.  From March 30, 2009 through January 11, 2012, the Veteran's anxiety disorder and depressive disorder was manifested by no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

3.  Since January 12, 2012, the Veteran's psychiatric disorder has been productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; panic attacks more than once a week; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Occupational and social impairment manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total occupational or social impairment has not been shown.

4.  The Veteran's service-connected disability does not preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the claim of entitlement to service connection for CAD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for the claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  From March 30, 2009, through January 11, 2012, the criteria for an initial rating in excess of 10 percent for depression and anxiety have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9413 (2013).

4.  Since January 12, 2012, the criteria for a disability rating in excess of 50 percent for depression and anxiety have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9413 (2013).

5.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Post-Traumatic Stress Disorder and  Coronary Artery Disease

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, by letters dated in January and August 2012 the Veteran has withdrawn his appeal with regard to his claim for service connection for PTSD and coronary artery disease.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this issues and the appeal is dismissed with regard to these claims.

II.  The Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Finally, notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, service connection has been granted and an initial disability rating and effective date have been assigned.  As such, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required.  The purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Because service connection for the Veteran's psychiatric disorders have already been granted, VA's notice obligations with respect to the issue of entitlement to a higher initial evaluation for these disabilities are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (noting that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

As an aside, the Board notes that the Veteran received notice of the denial of his claim for TDIU by letter dated in February 2013, to include notice of applicable laws and regulations.

The Board likewise finds that there has been compliance with the VCAA duty to assist.  The Veteran's service and post-service treatment records have been associated with his claims file.  He has not contended, and the record has not otherwise shown, that any other service or post-service records remain outstanding that are necessary to decide his claim.

In addition to obtaining pertinent records, the AOJ has assisted the Veteran by affording him multiple VA mental examinations in support of his claim in April 2014, January 2012, and December 2010.  The examinations are adequate for the purpose of evaluating the Veteran's service-connected anxiety disorder and depressive disorder, as they include clinical interviews with the Veteran, review of the claims file, and mental status evaluations.  

The Veteran has not asserted, nor does the record show, that his mental condition has worsened in severity since the most recent examination in April 2014.  Therefore, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his psychiatric disorders and TDIU claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

During the hearing, the VLJ noted the bases of the prior determinations or the elements that were lacking to substantiate the psychiatric and TDIU claims.  The VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran meets the criteria for a higher rating and TDIU claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

As such, the duties to notify and assist have been satisfied.  No further action is warranted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

III.  Initial Increased Schedular Rating

The Veteran seeks a rating in excess of 10 percent before January 12, 2012 and a rating in excess of 50 percent thereafter.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient psychiatric symptoms, which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or are controlled by continuous medication.  38 C.F.R. § 4.130, DC 9413 (2013).

A 30 percent rating is assigned for psychiatric symptoms manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board must consider all symptoms of a service-connected psychiatric disorder that limit occupational and social functioning, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2013).  

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

As discussed, the Veteran's appeal arises from his disagreement with his initial disability rating assigned following the award of service connection.  Therefore, the Board must carefully weigh all pertinent evidence from the effective date of service connection until the present.  The Board must also consider other evidence, dated prior to the award of service connection, to the extent that it sheds additional light on the Veteran's overall disability picture.  Such an analysis has the potential to result in "staged ratings," based upon the facts found during the particular appeal period in question.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Board must consider whether there have been stages of the appeal in which the Veteran's service-connected psychiatric disorder has been more severe than at other stages.  Id.



Prior to January 12, 2012

A review of the evidence received before January 12, 2012 demonstrates that the assigned 10 percent disability rating is appropriate.  The Veteran's anxiety and depressive disorders were productive of no more than mild or transient symptoms which resulted in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  No more than mild social impairment was demonstrated as well.  

It is acknowledged that in August 2008 the Veteran reported suicidal ideation and a depression screening revealed that the Veteran scored a 21, suggestive of severe depression.  However, a follow up examination in October 2008 revealed depression and anxiety symptoms that improved with medication.  The mental status examination noted hyper-alert orientation, animated behavior, anxious mood, appropriate affect, and no suicidal or homicidal ideation.  Additionally, treatment records and VA examinations consistently show a denial of suicidal ideation.  The Veteran's psychiatric disability was controlled by continuous medication.  

While the Veteran consistently showed irritability affecting his relationships, he denied being physically violent during this time.  He testified that he had a history of episodic work-related difficulties due to anger and irritability.  An August 2009 examiner reported that the Veteran's anxiety level diminished with treatment with no recurrence of severe anxiety.  Subsequent VA mental health treatment records dated January 2011 noted that the Veteran's anxiety level diminished after he was laid off for unrelated reasons.  The Veteran reported that the stress was due to an unappreciative boss.  As such, the Veteran's subjective and objective findings were indicative of no more than mild occupational impairment.  

During the December 2010 VA examination, the Veteran indicated that he has not had problems with social or occupational impairment since being on medication.  Therapy was effective.  Further, the Veteran reported having work friends and one close friend that he mostly spends time with.  He reported a close relationship with his parents and sisters.  He enjoyed social networking sites, hunting, fishing, and four-wheeling.  The VA examiner concluded that the Veteran was functioning with mild symptoms of anxiety and depressed mood, with slight impairments in social relationships.  The GAF score was 70, further indicating mild symptoms or some difficulty in social and occupational functioning, but generally functioning pretty well.  This is consistent with the symptoms shown by the evidence during this time.  

As demonstrated, even when considering the Veteran's complaints of intrusive thoughts, depressed mood, and irritability, the Veteran's anxiety and depression symptoms had minimal impact on his social and occupational functioning.  At no time during this period did the Veteran display occupational and social impairment with reduced reliability and productivity, occupational and social impairments with deficiencies in most areas, or total occupational and social impairment. 

Based on the evidence, the Board finds the Veteran's anxiety disorder and depressive disorder symptoms more nearly approximate the 10 percent evaluation before January 12, 2012. 

January 12, 2012 to the Present

Since January 12, 2012, the Veteran's anxiety disorder and depressive disorder have been rated as 50 percent disabling.  A review of the relevant evidence establishes that no more than a 50 percent rating is warranted.

The Veteran's anxiety disorder and depressive disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: suspiciousness, impaired judgment, flattened affect, mildly dysphoric speech, panic attacks more than once a week, disturbances of motivation and mood, diminished energy, anxiety, difficulty in establishing and maintaining effective work and social relationships, nightmares, flashbacks, irritability, intrusive thoughts, avoidance, hypervigilance, and exaggerated startle response.  

Conversely, the Veteran's symptoms are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  There is no evidence of suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  On the contrary, VA medical evidence show linear thought processes with no evidence of a thought disorder or psychosis.  The Veteran denied current suicidal ideation.  His hygiene was appropriate and within normal limits; and he had a pleasant demeanor with no evidence of hallucinations, delusions, homicidal ideation or current suicidal ideation.  His concentration and attention appeared intact.  Additionally, VA treatment records show that he has good relationships with his parents, sisters, and friend.  Though he had difficulties with relationships, he was not unable to maintain them.

The symptoms associated with the Veteran's anxiety disorder and depressive disorder do not rise to the level of occupational and social impairment with deficiencies in most areas so as to warrant a disability rating of 70 percent.  It is acknowledged that the Veteran has not worked since January 2011.  However, the April 2014 VA examiner concluded that "his symptoms are currently not severe and therefore would not likely preclude this veteran from working."  

Indeed, the Veteran experienced disturbances of mood and motivation.   At the January 2012 VA examination it was noted that he had low moods several periods of the day several days a week.  However, other treatment records during this time period show that his depressive symptoms improved with medication.  The Veteran's depression and anxiety were not so severe as to be near-continuous or to affect his ability to function independently, appropriately, and effectively.  

As to other symptoms indicative of a higher rating, while the Veteran consistently showed irritability affecting his relationships, he has not been physically violent.  Further, in December 2013, he reported feeling less irritable with medication.  The evidence does not show impaired impulse control (such as unprovoked irritability with periods of violence).  

Additionally, the Veteran expressed difficulty in adapting to stressful situations.  The Veteran reported having difficulty dealing with his mother's health issues, his own health issues, anxiety about obtaining employment, and feeling highly anxious around crowds, traffic and people he does not know.  He reportedly relies on medication when he knows he will be in a stressful situation.  Additionally, the April 2014 VA examiner found the Veteran's symptoms to be in the mild to moderate range.  "Some of his symptoms are likely heightened by his worry about his health and his heart problems/past heart attacks, fear of another."  The evidence does not indicate that his difficulties with adapting to stressful situations are so severe to warrant a higher disability rating.  

The Veteran's symptoms do not more nearly approximate a rating of 100 percent, as they are not of such a severity or frequency to result in total occupational and social impairment.  There is no evidence in the record of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); memory loss for own occupation, or own name; or disorientation to time or place.  Rather, VA examination reports and treatment notes show thought content free of hallucinations and delusions, a pleasant demeanor, the absence of violence, and frequent denial of homicidal and suicidal ideation.  His appearance and hygiene were optimal.  

The Veteran has additional symptomatology not enumerated in the rating criteria, including intrusive thoughts, sleep impairment, isolation, nightmares, hypervigilance, avoidance, and exaggerated startle response.  Nonetheless, even with such symptomatology, in the aggregate, his anxiety and depression more closely approximate the criteria for a 50 percent rating and no higher.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Finally, the Board acknowledges that the January 2012 VA examination assigned a GAF score of 50, indicating severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The examiner based the Veteran's impairment on social and occupational functioning, namely, that the Veteran is unemployed, has limited social support and appears to disdain social attention.  However, as set forth above, the Veteran does not exhibit the symptoms associated with that score.  The Veteran has reported having a few friends.  He is not a persistent danger to himself or others, as evidenced by his ongoing ability to maintain close relationships with family members and his friend.  Further, he has denied current suicidal ideation and has not reported severe obsessional rituals or shoplifting.  The evidence also does not suggest any severe effects on his judgment or thinking.  The currently assigned 50 percent rating adequately contemplates the Veteran's complete disability picture.  

III.  Extra-schedular Consideration

Referral for an extraschedular disability rating has also been considered.  Such a rating is proper when there is an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the assignment of an extraschedular rating is warranted.

In this case, the criteria for rating mental disorders contemplate the Veteran's psychiatric disability.  The Veteran has demonstrated mild to moderate impairment due to his anxiety and depressive disorders, which have been productive of symptoms such as occupational impairment, sleep impairment, irritability, anxiety, stress, depressed mood, and flattened affect - manifestations that are all contemplated by the rating criteria.  The criteria for evaluating mental disorders considers the level of impairment rather than specific symptoms, which further indicates that the Veteran's symptoms are adequately contemplated.  Also, service connection is only in effect for the Veteran's psychiatric disability; there are no additional service-connected disabilities for consideration.  Referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

IV.  TDIU

The Veteran contends that he is entitled to TDIU benefits.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering veteran's master degree in education and his part-time work as a tutor).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent has been assigned.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Even when the percentage requirements under 38 C.F.R. § 4.16(a) are not satisfied, a total disability evaluation may still be assigned on an extraschedular basis.  All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, exceptional cases may be submitted to the Director of Compensation and Pension Service for extraschedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In this case, the record reflects that service connection is in effect for anxiety disorder and depressive disorder, currently rated as 50 percent disabling.  The percentage requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a) are not met.  

Additionally, although the Veteran's symptoms of anxiety disorder and depressive disorder negatively impacted his job performance, there is insufficient evidence in the record to support referral for extraschedular consideration.  38 C.F.R. § 4.16(b).  

During the August 2012 Board hearing, the Veteran testified that he was last employed as a mold technician but left the job because of the loud machines.  The Board acknowledges the Veteran's assertions and complaints.  The Veteran claims that he cannot work in noisy locations or where there are crowds because of his anxiety disorder and he reports unsuccessfully applying for a job in December 2011 at a charcoal plant.  The Veteran also testified that he had a history of episodic work-related difficulties due to anger and irritability.  

However, the April 2014 psychologist found that the "veteran's current anxiety and depressive symptoms would result in mild to moderate difficulty in securing and maintaining either physical or sedentary employment due to his low moods, anxious moods, and worry."  Moreover, even though the Veteran reported a history of some mild and episodic work-related difficulties due to anxiety, anger and irritability, the VA examiner noted that the Veteran's symptoms are not currently severe and therefore would not likely preclude employment.   

Based on a review of the Veteran's symptoms, which are productive of no more than mild to moderate impairment, the Board finds that there is insufficient evidence to warrant referral for extraschedular consideration.  The Veteran's psychiatric disability does not preclude him from obtaining or maintaining substantially gainful employment.  38 C.F.R. § 4.16(b).


ORDER

The appeal for entitlement to service connection for CAD is dismissed.  

The appeal for entitlement to service connection for PTSD is dismissed.

From March 30, 2009, to January 11, 2012 entitlement to an initial, disability rating in excess of 10 percent for anxiety disorder and depressive disorder, is denied.



Since January 12, 2012 entitlement to a disability rating in excess of 50 percent for anxiety disorder and depressive disorder, is denied.

Entitlement to TDIU is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


